

EXHIBIT 10.1


Restricted Stock Award Agreement


This Restricted Stock Award Agreement (this “Award Agreement”) is made and
entered into as of November 2, 2016 (the “Grant Date”) by and between Ashford
Hospitality Prime, Inc., a Maryland corporation (the “Company”) and Richard
Stockton (the “Participant”). All capitalized terms in this Award Agreement
shall have the meanings assigned to them herein. Capitalized terms not defined
herein shall have the meanings assigned to them in the Company’s 2013 Equity
Incentive Plan, as the same may be amended from time to time (the “Plan”).
1.Grant of Restricted Stock.  Pursuant to the terms and conditions of this Award
Agreement and the terms and conditions of the Plan, the Company grants to the
Participant all rights, title and interest in the record and beneficial
ownership of TWO HUNDRED THIRTY-NINE THOUSAND TWO HUNDRED THIRTY-FOUR (239,234)
shares (the “Restricted Stock”) of common stock, $0.01 par value per share, of
the Company (“Common Stock”), on the terms and conditions and subject to the
restrictions set forth in this Award Agreement and the Plan. The grant of
Restricted Stock is made in consideration of the services to be rendered by the
Participant to the Company and its Affiliates and is subject to the terms and
conditions of the Plan.
2.Issuance and Transferability.  Certificates representing the shares granted
hereunder shall be issued to the Participant of even date herewith and shall be
marked with the following legend:
“The shares represented by this certificate have been issued pursuant to the
terms of the Ashford Hospitality Prime, Inc. 2013 Equity Incentive Plan and the
Restricted Stock Award Agreement dated November 2, 2016, and may not be sold,
pledged, transferred, assigned or otherwise encumbered in any manner except as
is set forth in the terms of such plan or grant.”
Such shares are not transferable except by will or the laws of descent and
distribution or pursuant to a domestic relations order of the court in a divorce
proceeding. No right or benefit hereunder shall in any manner be liable for or
subject to any debts, contracts, liabilities, or torts of the Participant. Any
attempt to assign, alienate, pledge, attach, sell or otherwise transfer or
encumber the Restricted Stock or any rights relating to any of the foregoing
shall be wholly ineffective and, if any such attempt is made, the Restricted
Stock will be automatically forfeited by the Participant and all of the
Participant’s rights to such shares shall immediately terminate without any
payment or consideration by the Company, Advisor and/or their respective
Affiliates.
3.Risk of Forfeiture.  The Participant shall immediately forfeit all rights to
any non-vested portion of the Restricted Stock for no consideration in the event
of the Participant’s Termination of Service, if applicable, under circumstances
that do not cause the Participant to become fully vested under the terms of
Section 4. For the purposes of this Award Agreement, “Termination of Service”
shall mean the Participant’s termination of service or employment with the
Company and its Affiliates, for any reason other than an Involuntary
Termination. The Participant shall not be deemed to have a Termination of
Service merely because of a change in the capacity in which the Participant
renders service to the Company its Affiliates or a change in the entity among
the Company and its




--------------------------------------------------------------------------------




Affiliates for which the Participant renders such service, provided that there
is no interruption or termination of the Participant’s service.
4.Vesting.  Subject to Section 3 hereof, the Participant’s rights in the
Restricted Stock shall vest, and the Company’s right to repurchase such shares
shall lapse:
(a)    with respect to one-fifth (1/5) of the Restricted Stock on November 2,
2017, and on each subsequent anniversary of said date thereafter that the
Participant does not experience a Termination of Service;
(b)    with respect to 100% of the Restricted Stock that has not otherwise
vested, upon the Participant’s Involuntary Termination with the Company, death
or Disability;
(c)    with respect to 100% of the Restricted Stock that has not otherwise
vested, upon a Change of Control of the Company;


(d)    upon a change of control of Ashford Inc. (the Advisor”) (as change of
control is defined in any employment or other written agreement between the
Participant and Advisor (the “Employment Agreement”)), to the extent provided
therein, if such change of control of Advisor results in the vesting of this
Award under the terms of the Employment Agreement; and


(e)    to the extent provided in the Employment Agreement if an involuntary
termination of employment from Advisor causes vesting of this Award under the
Employment Agreement.


For the purposes of this Section 4, “Involuntary Termination” means (A) at a
time that the Participant is otherwise willing and able to continue providing
services, a Termination of Service by the Company without Cause or (B) a
Termination of Service by Participant for Good Reason.
5.Ownership Rights.   Subject to the restrictions set forth in this Award
Agreement and the Plan, the Participant is entitled to all voting and ownership
rights applicable to the Restricted Stock, including the right to receive any
dividends or other distributions that may be paid on the Restricted Stock,
regardless of restriction periods with respect to the underlying Restricted
Stock. For purposes of clarity, Participant shall be entitled to dividends or
other distributions with respect to all shares of Restricted Stock held thereby,
whether vested or unvested.
6.Reorganization of the Company.   The existence of this Award Agreement shall
not affect in any way the right or power of the Company or its stockholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in the Company’s capital structure or its business; any merger or
consolidation of the Company; any issue of bonds, debentures, preferred or prior
preference stock ahead of or affecting the Restricted Stock or the rights
thereof; the dissolution or liquidation of the Company, or any sale or transfer
of all or any part of its assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.


2

--------------------------------------------------------------------------------




7.Recapitalization Events.   In the event of stock dividends, spin-offs of
assets or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company (“Recapitalization Events”), then for all references herein to Common
Stock or to Restricted Stock shall mean and include all securities or other
property (other than cash) that holders of Common Stock of the Company are
entitled to receive in respect of Common Stock by reason of each successive
Recapitalization Event, which securities or other property (other than cash)
shall be treated in the same manner and shall be subject to the same
restrictions as the underlying Restricted Stock.
8.Certain Restrictions.   By executing this Award Agreement, the Participant
acknowledges that he has received a copy of the Plan and agrees that he will
enter into such written representations, warranties and agreements and execute
such documents as the Company may reasonably request in order to comply with the
securities law or any other applicable laws, rules or regulations, or with this
document or the terms of the Plan.
9.Withholding. If the Company, in its discretion, determines that it is
obligated to withhold any tax in connection with the grant or vesting of
Restricted Stock hereunder, the Participant must make arrangements satisfactory
to the Company to pay or provide for any applicable federal, state, local and
other withholding obligations. The Participant may satisfy any federal, state,
local or other tax withholding obligation relating to the vesting of Restricted
Stock hereunder by tendering cash payment to the Company, or if permitted by the
Committee, by any of the following means: (a) authorizing the Company to
withhold shares of Common Stock from the shares of Common Stock otherwise held
by the Participant as a result of the vesting of the Restricted Stock; provided,
however, that no shares of Common Stock shall be withheld with a value exceeding
the minimum amount of tax required to be withheld by law; or (b) delivering to
the Company previously owned and unencumbered shares of Common Stock. The
Company also has the right to withhold from any other compensation payable to
the Participant.
10.Tax Liability. Notwithstanding any action the Company takes with respect to
any or all tax or other tax-related withholding with respect to the Restricted
Stock (“Tax-Related Items”), the ultimate liability for all Tax-Related Items
(and any associated penalties and interest) is and remains the Participant’s
responsibility, and the Company (a) makes no representation or undertakings
regarding the treatment of any Tax-Related Items in connection with the grant or
vesting of the Restricted Stock, dividends or other distributions with respect
to shares of Common Stock received under this Award Agreement, or the subsequent
sale or other disposition of any such shares acquired hereunder; and (b) does
not commit to structure the Restricted Stock to reduce or eliminate the
Participant’s liability for Tax-Related Items.
11.No Right to Continued Service. Neither the Plan nor this Award Agreement
shall confer upon the Participant any right to be retained in any capacity as a
service provider to the Company, Advisor and/or their respective Affiliates.
Further, nothing in the Plan or this Award Agreement shall be construed to limit
the discretion of the Company, Advisor and/or their respective Affiliates to
terminate the Participant’s service at any time, with or without Cause.
12.Compliance with Law. The issuance of shares of Common Stock shall be subject
to compliance by the Company and the Participant with all applicable
requirements of federal and


3

--------------------------------------------------------------------------------




state securities laws and with all applicable requirements of any stock exchange
on which the Company’s shares of Common Stock may be listed. No shares of Common
Stock shall be issued or transferred unless and until any then applicable
requirements of state or federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel. The
Participant understands that the Company is under no obligation to register any
shares with the Securities and Exchange Commission, any state securities
commission or any stock exchange to effect such compliance.
13.Notices. Any notice required to be delivered to the Company under this Award
Agreement shall be in writing and addressed to the General Counsel of the
Company at the Company’s principal corporate offices. Any notice required to be
delivered to the Participant under this Award Agreement shall be in writing and
addressed to the Participant at the Participant’s address as shown in the
records of the Company at the time such notice is to be delivered. Either party
may designate another address in writing (or by such other method approved by
the Company) from time to time.
14.Governing Law.   This Award Agreement shall be construed and interpreted in
accordance with the laws of the State of Maryland without regard to conflict of
law principles.
15.Interpretation. Any dispute regarding the interpretation of this Award
Agreement shall be submitted by the Participant or the Company to the Committee
for review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.
16.Restricted Stock Subject to Plan. This Award Agreement is subject to the Plan
as approved by the Company’s shareholders. The terms and provisions of the Plan
as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail; provided, that, any such amendment,
modification or termination shall not, without the Participant’s consent,
materially reduce or diminish the Participant’s rights to the Restricted Stock
granted pursuant to this Award Agreement or otherwise increase the Participant’s
obligations to the Company.
17.Successors and Assigns. The Company may assign any of its rights under this
Award Agreement. This Award Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Award Agreement will be binding
upon the Participant and the Participant’s beneficiaries, executors,
administrators and the person(s) to whom this Award Agreement may be transferred
in accordance with Section 2.
18.Severability.  The invalidity or unenforceability of any provision of the
Plan or this Award Agreement shall not affect the validity or enforceability of
any other provision of the Plan or this Award Agreement, and each provision of
the Plan and this Award Agreement shall be severable and enforceable to the
extent permitted by law.
19.Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion; provided,
that, any such amendment, modification or termination shall not, without the
Participant’s consent, materially reduce or diminish the Participant’s rights to
the Restricted Stock granted pursuant to this Award Agreement


4

--------------------------------------------------------------------------------




or otherwise increase the Participant’s obligations to the Company. The grant of
the Restricted Stock under this Award Agreement does not create any contractual
right or other right to receive any other awards in the future. Future awards,
if any, will be at the sole discretion of the Company.
20.No Guarantee of Tax Consequences. The Company, its Affiliates, the Board and
the Committee make no commitment or guarantee to the Participant (or to any
other person claiming through or on behalf of the Participant) that any federal,
state, local or other tax treatment will (or will not) apply or be available to
any person eligible for benefits under this Award Agreement and assume no
liability or responsibility whatsoever for the tax consequences to the
Participant (or to any other person claiming through or on behalf of the
Participant).
21.Claw-back Policy. This Award (including any proceeds, gains or other economic
benefit actually or constructively received by the Participant upon any receipt
or exercise of any Award or upon the receipt or resale of any shares of Common
Stock underlying the Award) shall be subject to the provisions of any claw-back
policy implemented by the Company, Advisor or any of their respective
Affiliates, as applicable, including, without limitation, any claw-back policy
adopted to comply with the requirements of any federal or state laws and any
rules or regulations promulgated thereunder, to the extent set forth in such
claw-back policy.
22.Amendment. The Committee has the right, without the consent of the
Participant, to amend, modify or terminate the Award, prospectively or
retroactively; provided, that, such amendment, modification or termination shall
not, without the Participant’s consent, materially reduce or diminish the value
of the Award determined as if the Award had been vested and settled on the date
of such amendment or termination.
23.No Impact on Other Benefits. The value of the Participant’s Award is not part
of his or her normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar benefit, as applicable,
except as otherwise provided in any employment agreement, service agreement or
similar agreement in effect between the Company, Advisor and/or their respective
Affiliates and the Participant.
24.Counterparts. This Award Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Award Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
25.Headings. The headings in this Award Agreement are for purposes of
convenience only and are not intended to define or limit the construction of the
provisions hereof.
26.Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Award Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Restricted Stock subject to all of the terms
and conditions of the Plan and this Award Agreement.




5

--------------------------------------------------------------------------------




Executed as of the 2nd day of November, 2016.






 
COMPANY:
 
ASHFORD HOSPITALITY PRIME, INC.
 
 
 
 
 
By:
 
/s/ DAVID A. BROOKS
 
 
 
David A. Brooks
 
 
 
Chief Operating Officer and General Counsel

    
 
PARTICIPANT:
 
 
 
 
 
 
 
By:
 
/s/ RICHARD STOCKTON
 
 
 
Richard Stockton
 
 
 
 



    








6